DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 8 is objected to because of the following informalities:
in claim 8, line 2: “the the” should be “the”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite “the at least one object sensed” in line 14, but it is not clear if this recitation is the same as, related to, or different from “at least one object” of claim 1, lines 12-13 or “optical properties” of the at least one object in line 12.  The latter “optical properties” is described as being “sensed”, not the former “at least one object”.  This mixing of terms creates confusion as to what is intended by “the at least one object sensed”.  Is the sensed limitation the optical properties or the at least one object itself.  Clarification is required.
Claims 2-4 and 21-22 are rejected by virtue of their dependence from claim 1.

Claim 23 recites “wherein the mid-stream volume of urine is unaltered prior to sensing by the spatial modulation detection unit” in lines 1-2, which contains the relative term “unaltered”.  Is it not clear what is meant by “unaltered” since there is no frame of reference so as to determine from what condition is something being unaltered/altered from.  Further, it is not clear by what metrics is something considered to be altered/unaltered.  Is it chemically, hydrodynamically, volumetrically, etc.? Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8, 12-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,772,606 (Ashibe)(previously cited), in view of U.S. Patent Application Publication No. 2002/0193760 (Thompson) (previously cited), and further in view of U.S. Patent No. 4,860,767 (Maekawa) (previously cited), and further in view of U.S. Patent Application .
Ashibe teaches a system for collecting and analyzing uric components (FIG. 13-17).  Ashibe does not teach a urine capturing arrangement and a diverter.  Thompson teaches a urine capturing arrangement and a diverter (the urine collector 10 and the two way valve 28 with the conduits 30 and 32 and the slidable barrier 36 of FIG. 1 of Thompson) that can isolate the mid-stream urine since the initial portion of the urine stream may contain undesirable foreign substances (paragraph 00022 of Thompson).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the urine capturing arrangement and diverter of Thompson in the system of Ashibe since the diverter would isolate the mid-stream urine which is desirable because the initial portion of the urine stream may contain undesirable foreign substances.
According to the combination, the urine capturing arrangement (that is, the urine collector 10) and the diverter of Thompson (that is, the two way valve 28 with the conduits 30 and 32 and the slidable barrier 36) would be inserted between the rim of the stool body 202 and the cover 203 of Ashibe with the conduit for the mid-stream urine going to the cover 203 and the conduit for the initial portion of the urine stream going to the discharge water.
The combination teaches the use of a manual barrier 36 of Thompson.  Maekawa discloses the use of switch valves 7, 7’ to channel initial and subsequent parts of a urine stream with such switch valves being controlled by a sampling amount sensor 18 that will open one valve and close the other after a given time has passed (col. 4, lines 1-41 of Maekawa).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sampling amount sensor 18 and switch valves 7, 7’ of Maekawa in place of 
Ashibe teaches the use of an analysis unit 206.  Kiesel teaches a flow cytometer that uses spatial modulation detection for the analysis of any liquid (FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0189, 0242, 0272-0278, and 0302-0329 of Kiesel).  Haiml discloses urine is such a liquid that undergoes such analysis (paragraph 0066 of Haiml).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the detection unit of Kiesel for the analysis unit 206 of Ashibe in the combination since it is a simple substitution of one known element for another to obtain predictable results.   
With respect to claim 1, the combination teaches or suggests a system, comprising:
a urine capturing arrangement (the urine collector 10 of Thompson) configured to receive urine from a user of a toilet;
a chamber (the measuring part 206 of Ashibe) fluidically coupled to the capturing arrangement; 
a metering sensor (the sampling amount sensor 18 of Maekawa) configured to generate a control signal in response to a parameter of urine flow;
a diverter (the switch valves 7, 7’ of Maekawa) coupled between the urine capturing arrangement and the chamber, the diverter configured to divert a mid-stream volume of the received urine to the chamber, the diverter comprising a valve controllable between a first state and a second state based on the control signal, the valve diverting a first-voided volume of urine away from the chamber when in the first state and passing 
a spatial modulation detection unit (the detection unit of Kiesel; FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0189, 0242, 0272-0278, and 0302-0329 of Kiesel) configured to sense optical properties of at least one object in the mid-stream volume of the urine and to generate at least one electrical signal comprising information about the at least one object sensed.
With respect to claim 2, the combination teaches or suggests that the optical properties comprise native fluorescence of the at least one object (FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0150, 0152, 0159-0161, 0166, 0183, 0187, 0189, 0206, 0231, 0242, 0266-0268, 0270-0278, and 0302-0329 of Kiesel).
With respect to claim 3, the combination teaches or suggests that the detection unit is further configured to count a plurality of the objects in the volume of the received urine in the chamber (FIGS. 29, 32-35B, 42-43 and paragraphs 0101, 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0185, 0189, 0214, 0242, 0248, 0251, 0266, 0272-0279, and 0299-0329 of Kiesel).
With respect to claim 4, the combination teaches or suggests that the detection unit is further configured to detect at least one of a size and a shape of the at least one object in the volume of the received urine in the chamber (FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0185, 0189, 0195, 0242, 0272-0278, and 0302-0329 of Kiesel).

a urine capturing arrangement (the urine collector 10 of Thompson) configured to receive urine from a user;
a chamber (the measuring part 206 of Ashibe) fluidically coupled to the urine capturing arrangement;
a metering sensor (the sampling amount sensor 18 of Maekawa) configured to generate a control signal in response to a parameter of urine flow; 
a diverter (the switch valves 7, 7’ of Maekawa) fluidically coupled between the urine capturing arrangement and the chamber, the diverter configured to divert a mid-stream volume of the received urine to the chamber, the diverter comprising a valve controllable between a first state and a second state based on the control signal, the valve diverting a first-voided volume of urine away from the chamber when in the first state and passing the mid-stream volume of the urine to the chamber when in the second state (the operation of the switch valves 7, 7’ of Maekawa to change the urine flow from the conduit 32 of Thompson which leads to the toilet bowl to the conduit 30 which leads to the detection unit of Kiesel);
a spatial modulation detection unit (the detection unit of Kiesel; FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0189, 0242, 0272-0278, and 0302-0329 of Kiesel) configured to sense for presence of a predetermined characteristic in the mid-stream volume of the urine and to generate at least one electrical signal comprising information about the predetermined characteristic.
With respect to claim 7, the combination teaches or suggests that the diverter is configured to pass the received urine to the chamber only after elapsing of a predetermined time 
With respect to claim 8, the combination teaches or suggests a urine collection device, wherein the the urine collection device comprises a toilet (the toilet of Ashibe).
With respect to claim 12, the combination teaches or suggests that the detection unit is configured to perform one or more of an electrochemical assessment, a chemical assessment, a colorimetric assessment, a biochemical assessment, and an immunoassay assessment of the mid-stream volume of the urine (FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0189, 0242, 0272-0278, and 0302-0329 of Kiesel).
With respect to claim 13, the combination teaches or suggests a display; and a display controller configured to receive the at least one electrical signal from the detection unit and to control the display to provide a representation of the information on the display (paragraphs 0029, 0030, 0308, 0356, 0365 of Kiesel; the test result output part 224 of Ashibe).
With respect to claim 14, the combination teaches or suggests that the detection unit comprises an optical flow cytometer (the detection unit of Kiesel; FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0189, 0242, 0272-0278, and 0302-0329 of Kiesel).
With respect to claim 15, the combination teaches or suggests that the spatial modulation detection unit comprises: a spatial filter having a plurality of mask features (paragraphs 0008-0009, 0012-0017, 0020-0027, 0030-0031, 0135, 0137, 0198, 0277, and 0302-0329 of Kiesel); and at least one optical detector (paragraphs 0012-0017, 0020-0027, 0030-0031, 0124, 0161, 0135, 0137, 0185, 0198, 0230, 0252, 0268, 0277, and 0302-0329 of Kiesel) positioned to sense light emanating from at least one object in the mid-stream volume of the urine moving along a 
With respect to claim 16, the combination teaches or suggests that the optical detector is configured to sense for native fluorescence emitted from the at least one object in the mid-stream volume of the urine (FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0150, 0152, 0159-0161, 0166, 0183, 0187, 0189, 0206, 0231, 0242, 0266-0268, 0270-0278, and 0302-0329 of Kiesel).
With respect to claim 17, the combination teaches or suggests a method, comprising:
capturing a sample of urine within a chamber (the measuring part 206 of Ashibe) of a testing apparatus coupled to a urine collection device (the urine collector 10 of Thompson), the capturing including diverting first-voided urine away from the chamber when in a first state and passing a mid-stream volume of the urine to the chamber when in a second state based on the control signal (the operation of the switch valves 7, 7’ of Maekawa to change the urine flow from the conduit 32 of Thompson which leads to the toilet bowl to the conduit 30 which leads to the detection unit of Kiesel);
sensing, using a spatial modulation detection unit, for a presence of a predetermined characteristic in the volume of the urine within the chamber (using the detection unit of Kiesel; FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0150, 0152, 0159-0161, 0166, 0183, 0187, 0189, 0206, 0231, 0242, 0266-0268, 0270-0278, and 0302-0329 of Kiesel);

With respect to claim 19, the combination teaches or suggests transmitting the at least one electrical signal to a remote location (paragraphs 0301, 0313, 0341, and 0356 of Kiesel; the test result output part 224 of Ashibe).
With respect to claim 20, the combination teaches or suggests that sensing for the presence of the predetermined characteristic in the volume of the urine within the chamber is performed using spatially modulated light (FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0189, 0242, 0272-0278, and 0302-0329 of Kiesel).
With respect to claim 21, the combination teaches or suggests that the spatial modulation detection unit comprises an optical flow cytometer (FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0189, 0242, 0272-0278, and 0302-0329 of Kiesel).
With respect to claim 22, the combination teaches or suggests that the mid-stream volume of urine is unaltered prior to sensing by the spatial modulation detection unit (FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0189, 0242, 0272-0278, and 0302-0329 of Kiesel).
With respect to claim 23, the combination teaches or suggests that the mid-stream volume of urine is unaltered prior to sensing by the spatial modulation detection unit (FIGS. 29, 32-35B, .

Response to Arguments
The Applicant’s arguments filed 10/26/2021 have been fully considered.
Claim objections
In view of the claim amendments filed on 10/26/2021, the previous claim objections are withdrawn.
There are new grounds of claim objections that were necessitated by the claim amendments filed on 10/26/2021.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In view of the claim amendments filed on 10/26/2021, the previous claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 10/26/2021.
Prior art rejection
In view of the claim amendments filed on 10/26/2021, the previous prior art claim rejections are withdrawn.
However, there are new grounds of rejection that were necessitated by the claim amendments filed on 10/26/2021.  These new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791